In a condemnation proceeding, the property owners appeal from an order of the Supreme Court, Westchester County, dated September 7, 1971, which granted petitioner’s motion for a protective order vacating the owners’ notice for a pretrial examination of petitioner. Order affirmed, without costs. The case of City of Binghamton v. Arlington Hotel (30 A D 2d 585 [Third Dept.]), relied upon by appellants, is inapplicable, for the rule in the Third Department (22 NYCRR 839.3) differs in language and scope from the rule in this Department (22 NYCRR 678.1). In affirming the order herein we are merely holding that the appraisals in question are not subject to pretrial disclosure. We reach no other question. Munder, Acting P. J., Martuscello, Shapiro, Christ and Benjamin, JJ., concur.